232 F.3d 923 (D.C. Cir. 2000)
United States of America, Appelleev.Juan Bowie, Appellant
No. 99-3060
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 25, 2000Decided December 1, 2000

[Copyrighted Material Omitted]
Appeal from the United States District Court for the District of Columbia(97cr00247-01)
Jonathan Zucker, appointed by the court, argued the cause  and filed the briefs for appellant.
Thomas S. Rees, Assistant U.S. Attorney, argued the cause  for appellee.  With him on the brief were Wilma A. Lewis,  U.S. Attorney, and John R. Fisher, Thomas J. Tourish, Jr.,  and Alan M. Boyd, Assistant U.S. Attorneys.
Before:  Williams, Randolph, and Tatel, Circuit Judges.
Opinion for the Court filed by Circuit Judge Randolph.
Randolph, Circuit Judge:


1
Juan Bowie appeals his conviction for possession of counterfeit currency, claiming the district court improperly admitted evidence of his possession of  counterfeit currency on an earlier occasion.  We find the  evidence admissible, though not on all the grounds cited by  the district court, and therefore affirm the conviction.

I.

2
On May 16, 1997, a joint Federal Bureau of Investigation/Metropolitan Police Department narcotics task force executed a search warrant at a southeast Washington, D.C.  apartment.  During the search, an officer outside noticed  Paul Little sitting in the passenger side of a parked green  Pontiac with Tennessee plates, drinking a beer and listening  to loud music.  Little told the officer the car belonged to  "Boo" and consented to a search.  He also indicated that the  driver was upstairs in the apartment building and motioned  toward the apartment being searched.  Officers found Bowie  in the apartment.  He identified himself as "Boo" but denied  owning the Pontiac.


3
The search of the Pontiac turned up a large amount of  counterfeit currency and several items linking Bowie to the  car.  More than $3,000 of counterfeit twenty and fifty dollar  bills were inside a console between the driver's and passenger's seats, laying underneath a pager activation form signed  by Juan Bowie and dated May 16, 1997.  In the glove  compartment was a Maryland traffic ticket issued ten days  earlier.  The ticket named Juan Bowie and indicated he was  driving a car with the same Tennessee plates.  The glove  compartment also contained a court document bearing Bowie's printed name and what appeared to be his signature.  An  additional $90 in counterfeit fifty and twenty dollar bills were  inside the pocket of a black leather jacket in the trunk.  The  serial numbers on the counterfeit bills from the Pontiac's  console and from the trunk were identical.


4
Secret Service agents summoned to the scene recognized  the serial numbers on the bills as the subject of an ongoing  investigation.  They took Bowie to the Secret Service's Washington Office for questioning.  Agents testified at trial that  Bowie confessed to owning the money and the other items in  the Pontiac and admitted that, using his brother Gary as an  intermediary, he had paid somebody named Kevin $2,000 in  genuine currency for $10,000 in counterfeit bills, $1,000 of  which he had already spent.  Despite his admission, the  Secret Service found none of Bowie's fingerprints on the bills. This was not Bowie's first arrest for possession of counterfeit money. One month earlier, police in Maryland caught  Bowie with counterfeit bills identical to those seized on May  16.  At 11:30 a.m. on April 17, 1997, Prince George's County  police responded to an automobile accident involving Bowie. He was driving a Chevrolet Celebrity owned by a third party; with him was James Toler.  The police arrested Bowie on an  outstanding warrant and impounded the car because Toler,  the passenger, did not have a valid driver's license.  An  inventory of the car turned up approximately $1,300 in counterfeit currency inside the pocket of a jacket.  An officer  found an additional $80 in counterfeit bills on Toler, but found  none on Bowie.  The serial numbers on all of these bills  matched those on the counterfeit bills later seized on May 16.Inside the car was a bag containing a pair of Reebok shoes  and Reebok socks as well as a receipt issued at 10:52 a.m.  that day from a nearby Lady Footlocker store.


5
Later in the day of April 17, police recovered from the  Laurel City Mall Lady Footlocker a $50 counterfeit bill  bearing the same serial number as the other $50 bills seized  from the Chevrolet Celebrity.  According to the manager of  the Lady Footlocker, just before 11:00 that morning, a medium-built man wearing a black leather jacket purchased a pair  of Reebok running shoes and Reebok socks with a $50 bill  and a couple of twenties.  The manager could not positively  identify Bowie from a photo array as the man who had passed  the counterfeit $50 bill.  However, when Bowie and Toler  were arrested with identical counterfeit bills a short distance  away from the Laurel City Mall and only forty minutes after the Lady Footlocker transaction, Bowie was wearing a black  leather jacket and Toler a green coat.


6
The indictment in this case charged Bowie with possessing  counterfeit currency only on May 16, not on April 17.  The  prosecution sought to introduce evidence of the uncharged  April 17 incident as prior acts evidence under Fed. R. Evid.  404(b).  The district court admitted the evidence over Bowie's  objection.  As a result, a significant portion of the trial was  devoted to Bowie's arrest on April 17, 1997, the discovery of  counterfeit notes in the car and on the passenger that day,  and the passing of a counterfeit bill at the Lady Footlocker. The jury convicted Bowie of possessing counterfeit obligations and he was sentenced to 41 months incarceration. Bowie's only argument on appeal is that admission of evidence of the April 17 incident violated Fed. R. Evid. 404(b).

II.

7
Federal Rule of Evidence 404(b) prohibits "evidence of  other crimes, wrongs, or acts * * * to prove the character of  a person in order to show action in conformity therewith."  It  permits such evidence for purposes unrelated to the defendant's character or propensity to commit crime, such as  "proof of motive, opportunity, intent, preparation, plan,  knowledge, identity, or absence of mistake or accident."  Fed.  R. Evid. 404(b).  When the government plans to introduce  "bad acts" evidence, it must, upon request by the accused,  give notice of the "general nature of any such evidence."  Id.  We review the district court's Rule 404(b) rulingsfor abuse of  discretion.  See United States v. Mathis, 216 F.3d 18, 25-26  (D.C. Cir. 2000);  United States v. Gaviria, 116 F.3d 1498,  1532 (D.C. Cir. 1997).


8
The district court admitted evidence of the April 17 incident on alternative grounds.  The court first found the evidence not barred by Rule 404(b) on the basis that it was  "inextricably intertwined" with Bowie's possession of counterfeit bills on May 16.  Because the serial numbers on the bills  seized in April tallied with those seized in May, the April  evidence was, the court thought, "in some sense really evidence of the same crime."  The court also found that the  April evidence had permissible non-propensity purposes under Rule 404(b), chiefly to establish Bowie's intent to defraud  and his knowledge of the bills' in authenticity but also to  corroborate his confession to the Secret Service.

A.

9
We begin with the district court's ruling that Rule 404(b)  did not apply to the April evidence.  The court relied on a  line of decisions in this and the other circuits holding that  Rule 404(b) does not apply to evidence that is "inextricably  intertwined" with the crime charged.  See, e.g., United States  v. Allen, 960 F.2d 1055, 1058 (D.C. Cir. 1992).  The theory is  that because Rule 404(b) applies only to evidence of a defendant's "other crimes, wrongs, or acts," it creates a dichotomy  between crimes or acts that constitute the charged crime and  crimes or acts that do not.  Professors Wright and Graham  explain:  "One of the key words in determining the scope of  Rule 404(b) is 'other';  only crimes, wrongs, or acts 'other'  than those at issue under the pleadings are made inadmissible  under the general rule." See 22 Charles Alan Wright &  Kenneth W. Graham, Jr., Federal Practice and Procedure  § 5239, at 445 (1978).  Courts have denominated evidence of  the same crime "intrinsic" and evidence of "other" crimes  "extrinsic."


10
As a practical matter, it is hard to see what function this  interpretation of Rule 404(b) performs.  If the so-called "intrinsic" act is indeed part of the crime charged, evidence of it  will, by definition, always satisfy Rule 404(b).  The rule bars  bad acts evidence only when the evidence is offered solely to  "prove the character of a person in order to show action in  conformity therewith."  Fed. R. Evid. 404(b).  Evidence that  constitutes the very crime being prosecuted is not of that  sort.  So far as we can tell, the only consequences of labeling  evidence "intrinsic" are to relieve the prosecution of Rule  404(b)'s notice requirement and the court of its obligation to  give an appropriate limiting instruction upon defense counsel's request.  See Fed. R. Evid. 404(b) advisory committee's note on the 1991 amendment (indicating that the notice  requirement does not apply to "intrinsic" evidence);  Fed. R.  Evid. 105 (mandating, upon request, limiting instruction for  multi-purpose evidence);  United States v. Lewis, 693 F.2d  189, 197 (D.C. Cir. 1982) (requiring a court to issue a limiting  instruction without prior request only if the evidence "has the  potential for substantially prejudicing the defendant.");  United States v. Miller, 895 F.2d 1431, 1439 (D.C. Cir. 1990).


11
Bifurcating the universe into intrinsic and extrinsic evidence has proven difficult in practice.  Which of a defendant's  acts should be considered the charged crime and which  should not is often uncertain.  In order to brighten the line  separating intrinsic and extrinsic evidence, many courts have  focused on the connection between a given crime or act and  the charged crime.  When evidence is "inextricably intertwined" with the charged crime, courts typically treat it as  the same crime.1  Every circuit now applies some formulation  of the inextricably intertwined "test." See United States v.  Rodriguez-Estrada, 877 F.2d 153, 156 (1st Cir. 1989);  United  States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000);  United  States v. Gibbs, 190 F.3d 188, 217-18 (3d Cir. 1999);  United  States v. Lipford, 203 F.3d 259, 268 (4th Cir. 2000);  United  States v. Morgan, 117 F.3d 849, 861 (5th Cir. 1997);  United  States v. Barnes, 49 F.3d 1144, 1149 (6th Cir. 1995);  United  States v. Hughes, 213 F.3d 323, 329 (7th Cir. 2000);  United  States v. O'Dell, 204 F.3d 829, 833-34 (8th Cir. 2000);  United  States v. Matthews, 226 F.3d 1075, 1082 (9th Cir. 2000);United States v. O'Brien, 131 F.3d 1428, 1432 (10th Cir.  1997);  United States v. Smith, 122 F.3d 1355, 1359 (11th Cir.  1997).  This court has characterized evidence as inextricably  intertwined with the charged crime in four cases.  See United  States v. Allen, 960 F.2d at 1058;  United States v. Washington, 12 F.3d 1128, 1134-35 (D.C. Cir. 1994);  United States v. Badru, 97 F.3d 1471, 1473-75 (D.C. Cir. 1996);  United States  v. Gartmon, 146 F.3d 1015, 1020 (D.C. Cir. 1998).


12
As we have written, treating evidence as inextricably intertwined not only bypasses Rule 404(b) and its attendant notice  requirement, but also carries the implicit finding that the  evidence is admissible for all purposes notwithstanding its  bearing on character, thus eliminating the defense's entitlement, upon request, to a jury instruction.  See Fed. R. Evid.  105.  There is, as well, a danger that finding evidence "inextricably intertwined" may too easily slip from analysis to  mere conclusion.  What does the "inextricably intertwined"  concept entail?  When is a defendant's crime or act so  indistinguishable from the charged crime that an item of  evidence is entirely removed from Rule 404(b)?


13
We have not defined "inextricably intertwined" in the few  Rule 404(b) cases in which we used those terms.  See United  States v. Allen, 960 F.2d at 1058;  United States v. Washington, 12 F.3d at 1134-35;  United States v. Badru, 97 F.3d at  1473-75;  United States v. Gartmon, 146 F.3d at 1020.  Our  sister circuits have attempted various formulations.  The  Seventh Circuit, for instance, examines "whether the evidence  is properly admitted to provide the jury with a complete story  of the crime on trial, whether its absence would create a  chronological or conceptual void in the story of the crime or  whether it is 'so blended or connected' that it incidentally  involves, explains the circumstances surrounding, or tends to  prove any element of, the charged crime."  United States v.  Hughes, 213 F.3d 323, 329 (7th Cir. 2000).  According to the  Second Circuit, "evidence of uncharged criminal activity is not  considered other crimes evidence under Fed. R. Evid. 404(b) if  it arose out of the same transaction or series of transactions  as the charged offense, if it is inextricably intertwined with  the evidence regarding the charged offense, or if it is necessary to complete the story of the crime on trial."  United  States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000).


14
We do not find these formulations particularly helpful. Some are circular:  inextricably intertwined evidence is intrinsic, and evidence is intrinsic if it is inextricably intertwined. Others are over-broad.  The "complete the story" definition of "inextricably intertwined" threatens to override Rule  404(b).  A defendant's bad act may be only tangentially  related to the charged crime, but it never the less could "complete the story" or "incidentally involve" the charged offense  or "explain the circumstances."  If the prosecution's evidence  did not "explain" or "incidentally involve" the charged crime,  it is difficult to see how it could pass the minimal requirement  for admissibility that evidence be relevant.  See Fed. R. Evid.  401 and 402.


15
The district court invoked the "res gestae" doctrine in  finding the April 17 evidence inextricably intertwined with the  charged crime.  See 10/2/98 Tr. 98.  To the extent this  Latinism2 was meant to suggest that the April 17 evidence  was outside Rule 404(b) because it "explained the events" or  "completed the story," we do not agree. As we have said, all  relevant prosecution evidence explains the crime or completes  the story.  The fact that omitting some evidence would  render a story slightly less complete cannot justify circumventing Rule 404(b) altogether.  Moreover, evidence necessary to complete a story--for instance by furnishing a motive  or establishing identity--typically has a non-propensity purpose and is admissible under Rule 404(b).  We see no reason  to relieve the government and the district court from the  obligation of selecting from the myriad of non-propensity  purposes available to complete most any story.


16
We recognize that, at least in a narrow range of circumstances not implicated here, evidence can be "intrinsic to" the  charged crime.  Rule 404(b), for instance, would not have  barred testimony from a witness who saw Bowie put the  counterfeit currency in the Pontiac's console.  Although such  testimony relates to one of defendant's acts, the act is the  charged crime of possessing counterfeit currency.3  See, e.g., Badru, 97 F.3d at 1474-75 (evidence "offered as direct evidence of the fact in issue" is not an "other" crime).  In other  words, if the evidence is of an act that is part of the charged  offense, it is properly considered intrinsic.  In addition, some  uncharged acts performed contemporaneously with the  charged crime may be termed intrinsic if they facilitate the  commission of the charged crime.  See 22 Wright & Graham,  supra, § 5239, at 446-47 (noting that the "inseparable  crimes" interpretation of Rule 404(b)'s "other" crimes language "seems justifiable when used to cover situations where  the seller of contraband must necessarily be shown to have  possessed it....").


17
On the other hand, we are confident that there is no  general "complete the story" or "explain the circumstances"  exception to Rule 404(b) in this Circuit.  Such broad exclusions have no discernible grounding in the "other crimes,  wrongs, or acts" language of the rule.  Rule 404(b), and  particularly its notice requirement, should not be disregarded  on such a flimsy basis.


18
As to Bowie's case, we do not see how his acts on April 17  constituted the same crime as that charged in the indictment. The authorities seized the counterfeit bills he had in possession on April 17, so the bills he possessed on May 16 could not  have been the same ones.  Contrast United States v. Towne,  870 F.2d 880, 886 (2d Cir. 1989) ("The continuous possession  of the same gun does not amount to a series of crimes, but  rather constitutes a single offense.").  All of the bills--those  recovered in April and those seized in May--were doubtless  from the same supplier and possibly the same batch, and the  evidence indicated that Bowie purchased them at one time. But the indictment charged him only with possession of the  counterfeit bills found on May 16.  Given the charge, the  April evidence was relevant, for reasons we give later.  But it  cannot be that all evidence tending to prove the crime is part  of the crime.  If that were so, Rule 404(b) would be a nullity. While we therefore disagree with the district court that the  April evidence was outside Rule 404(b), we agree with the  court's alternative ruling that the government satisfied Rule  404(b).

B.

19
Rule 404(b) is a rule of inclusion rather than exclusion."[A]lthough the first sentence of Rule 404(b) is 'framed  restrictively,' the rule itself 'is quite permissive,' prohibiting  the admission of other crimes evidence 'in but one circumstance'--for the purpose of proving that a person's actions  conformed to his character."  United States v. Crowder, 141  F.3d 1202, 1206 (D.C. Cir. 1998) (en banc) (Crowder II),  quoting United States v. Jenkins, 928 F.2d 1175, 1180 (D.C.  Cir. 1991).  Compliance with Rule 404(b) does not itself  assure admission of the other crimes evidence.  If the defendant moves under Rule 403, the court may exclude the  evidence on the basis that it is "unfairly prejudicial, cumulative or the like, its relevance notwithstanding."  See Old Chief  v. United States, 519 U.S. 172, 179 (1997).  The Supreme  Court made much the same point in Huddleston v. United  States, 485 U.S. 681, 688 (1988):  if evidence is offered for a  proper purpose under Rule 404(b), "the evidence is subject  only to general strictures limiting admissibility such as Rules  402 and 403."


20
Rule 404(b) thus is not so much a character rule as a  special aspect of relevance, constituting but one of many  exceptions to the general rule that "all relevant evidence is  admissible."  Fed. R. Evid. 402.  The rule does not prohibit  character evidence generally, only that which lacks any purpose but proving character.  See Crowder II, 141 F.3d at  1206.  A proper analysis under Rule 404(b) begins with the  question of relevance:  is the other crime or act relevant and,  if so, relevant to something other than the defendant's character or propensity?  If yes, the evidence is admissible unless  excluded under other rules of evidence such as Rule 403.Stated more formally, a Rule 404(b) objection will not be  sustained if:  1) the evidence of other crimes or acts is relevant in that it has "any tendency to make the existence of  any fact that is of consequence to the determination of the  action more probable or less probable than it would be  without the evidence," Fed. R. Evid. 401;  2) the fact of  consequence to which the evidence is directed relates to a  matter in issue other than the defendant's character or  propensity to commit crime;  and 3) the evidence is sufficient  to support a jury finding that the defendant committed the  other crime or act, see Huddleston v. United States, 485 U.S.  681, 689-90 (1988).  See also United States v. Mathis, 216  F.3d 18, 26 (D.C. Cir. 2000);  United States v. Gaviria, 116  F.3d 1498, 1532 (D.C. Cir. 1997);  United States v. Washington, 969 F.2d 1073, 1080-81 (D.C. Cir. 1992).


21
In light of this standard, the district court properly admitted evidence of the April 17 incident to show Bowie's intent  and knowledge.  To convict Bowie under 18 U.S.C. § 472,4  the government had to prove three elements:  possession of  counterfeit notes, intent to defraud, and knowledge the notes  were counterfeit.  See, e.g., Albillo-Figueroa v. INS, 221 F.3d  1070, 1073 (9th Cir. 2000);  United States v. Bolin, 35 F.3d  306, 309 (7th Cir. 1994).  Intent and knowledge were therefore facts of consequence to the case.  Evidence that Bowie  possessed and passed counterfeit notes on a prior occasion  was relevant because it decreased the likelihood that Bowie  accidentally or innocently possessed the counterfeit notes on  May 16.  See Fed. R. Evid. 401;  United States v. Burch, 156  F.3d 1315, 1324 (D.C. Cir. 1998).  Intent and knowledge are  also well-established non-propensity purposes for admitting  evidence of prior crimes or acts.  See Fed. R. Evid. 404(b).The government presented sufficient evidence for a jury to  conclude that Bowie possessed counterfeit currency on April  17 and passed a counterfeit note that day at the Laurel City Mall Lady Footlocker.  The government established that a  person matching Bowie's description passed a counterfeit bill  with the same serial number as on the bills found in the car  Bowie was driving and on his passenger.  Although the police  found no counterfeit bills on Bowie's person, the jury heard  testimony that the man passing the bill wore a black leather  jacket, and that when Bowie and Toler were arrested barely  forty minutes later with matching counterfeit bills and a  receipt from the Lady Footlocker, Bowie was wearing a black  leather jacket and Toler a green coat.


22
This much Bowie does not contest.  Rather, he claims that  the district court inadequately weighed the probative value of  the evidence against its potential for unfair prejudice.  Evidence of other crimes or acts having a legitimate non-propensity purpose undoubtedly may contain the seeds of a  forbidden propensity inference.  Recognizing this possibility,  we have consistently stated that Rule 403 may bar evidence  otherwise admissible under Rule 404(b).  See, e.g., United  States v. Mathis, 216 F.3d 18, 26 (D.C. Cir. 2000).  We do not,  however, prescribe any specific form this balancing must  take, and will not reverse for failure to make a formal Rule  403 finding if the applicable considerations are apparent from  the record.  See United States v. Gartmon, 146 F.3d 1015,  1022 (D.C. Cir. 1998);  United States v. Washington, 12 F.3d  1128, 1135 (D.C. Cir. 1994).  Bowie's claim that the district  court performed no Rule 403 analysis at all regarding intent  and knowledge is belied by the record.  The court may not  have recited Rule 403 verbatim, but it expressly considered  the probative value versus the risk of unfair prejudice before  admitting evidence of the April 17 events.  See 11/10/98 Tr.  23-24;  United States v. Gartmon, 146 F.3d 1015, 1022 (D.C.  Cir. 1998).


23
On the probative value side of the balance, Bowie claims  that his offer to stipulate deprived evidence of intent and  knowledge of its probative force because "those issues were  not even contested."  Brief of Appellant at 24.  Before trial,  Bowie orally offered to stipulate that whoever possessed the  currency seized on May 16 had the requisite intent to defraud  and guilty knowledge, but Bowie never presented a proposed written stipulation or a jury instruction.5  Two months before  trial, Bowie told the court that "we'll stipulate to whoever had  the intent knew it was--we're not going to put at issue that  whoever had it didn't know it was counterfeit."  10/2/98 Tr.  96.  Five weeks later, he stated that "if you want intent, we'll  stipulate to intent.  If you want knowledge, we'll stipulate to  knowledge.  We'll stipulate to absence of mistake....Knowledge can be just about anything [the prosecutor] wants  as far as the intent to defraud or the intent or the absence of  mistake or knowledge."  11/10/98 Tr. 20-21.  Bowie's offers  encompassed only intent and knowledge, not corroboration: he never offered to stipulate that he confessed to owning the  money and other items found in the Pontiac on May 16 and to  having paid $2,000 in genuine currency for $10,000 in counterfeit.


24
Whatever merit Bowie's stipulation argument had before,  see United States v. Crowder, 87 F.3d 1405 (D.C. Cir. 1996)  (en banc) (Crowder I), vacated, 519 U.S. 1087 (1997), recent  cases in this court and the Supreme Court have eviscerated  its conceptual underpinnings.  We briefly adopted Bowie's  reasoning in Crowder I but later discarded it in light of Old  Chief v. United States, 519 U.S. 172 (1997).  In Crowder II,  we held that "a defendant's offer to stipulate to an element of  an offense does not render the government's other crimes  evidence inadmissible under Rule 404(b) to prove that element, even if the defendant's proposed stipulation is unequivocal, and even if the defendant agrees to a jury instruction of thesort mentioned in [Crowder I]."  Crowder II, 141 F.3d at  1209.  Following the Supreme Court's lead in Old Chief, we  reiterated that evidence may be relevant under the Federal  Rules of Evidence whether or not the issue it relates to is  disputed.  See 141 F.3d at 1206;  see also Old Chief, 519 U.S.  at 179 (evidence going to an undisputed fact may be relevant,  and "its exclusion must rest not on the ground that the other  evidence has rendered it 'irrelevant,' but on its character as  unfairly prejudicial, cumulative or the like, its relevance notwithstanding").  We concluded that offers to stipulate may  figure into the Rule 403 balancing, but cautioned that such  offers are not determinative.  See 141 F.3d at 1210.


25
Bowie's stipulation argument is identical to the one we  rejected in Crowder II.  In the district court, Bowie tried to  deflect the impact of that case by arguing that "based on  Crowder I, we could offer to stipulate and give a must-charge  instruction and in so doing estop the government from introducing that.  All Crowder II has done is said no, we're not  going to let the defendant make the choice.  We're going to  let the Court make the choice."  11/10/98 Tr. 20-21.  Bowie's  supposition misses the fundamental point of Old Chief and  Crowder II, which is that evidence of undisputed issues may  be relevant and highly probative regardless of the defendant's willingness to concede certain points.  Crowder II does  not, as Bowie insists, transfer the power to "estop" the  government from the defendant to the district court;  rather,  it denies that offers to stipulate confer any such power at all. To exclude relevant evidence based on an offer to stipulate,  the district court must do so under Rule 403, mindful of the  Supreme Court's admonition in Old Chief of the central role  of narrative integrity and our instruction in Crowder II that  an offer to stipulate does not automatically tilt the Rule 403  balance.  See Old Chief, 519 U.S. at 187-89;  Crowder II, 141  F.3d at 1210.


26
Aside from the conceptual deficiencies in Bowie's argument,  the stipulations he offered are indistinguishable from the  offers to stipulate that we rejected in Crowder II as wholly  insufficient.  In Crowder II, the defendants offered to concede "only that 'anybody who possessed those drugs possessed them with the intent to distribute'."  See 141 F.3d at  1208.  Similarly, Bowie offered to stipulate that some hypothetical person in possession of counterfeit currency had the  requisite intent and knowledge.  Crowder II is so closely on  point to Bowie's proposed stipulation that we can transplant  wholesale the reasoning from that case, changing only the  defendant's name and the label of the crime.  As in Crowder II, some hypothetical individual was not on trial, Bowie was. And it was Bowie's intent and knowledge, not "anybody's,"  that the prosecution had to establish to the jury's satisfaction. Yet the prosecution's evidence of Bowie's prior counterfeit  currency possession--a possession so close in time and circumstance to that charged in the indictment--was not meant  to show that someone had intent and knowledge.  The evidence was introduced to prove that Bowie had the intent to  defraud and that Bowie knew what he was possessing.  Bowie's proposed stipulation could not possibly have substituted  for such proof.  It did not even mention him by name.  Far  from a choice between "propositions of slightly varying abstraction," the choice in this case was between concrete  evidence of the defendant's actions giving rise to natural and  sensible inferences, and abstract stipulations about hypothetical persons not on trial.  See Crowder II, 141 F.3d at 1208.


27
Bowie's offer to stipulate contains yet another fatal defect. The district court admitted the prior crimes evidence in part  to corroborate Bowie's confession.6  Yet Bowie never offered  to stipulate that he told the Secret Service that he owned the  counterfeit currency and other items found in the Pontiac on  May 16 and that he had paid $2,000 in genuine currency for $10,000 in counterfeit.  The April evidence corroborates the  last element of Bowie's confession because it increases the  probability that Bowie did buy $10,000 in counterfeit currency  for $2,000 in genuine currency.  See Fed. R. Evid. 401.Adding the money seized in April (approximately $1,400) to  that seized in May (approximately $3,100) gets us closer to  the $10,000 Bowie said he bought, less the $1,000 he said he  spent. Although Rule 404(b) does not explicitly list corroboration among its examples of non-propensity purposes, evidence  of other crimes or acts is admissible to corroborate evidence  that itself has a legitimate non-propensity purpose.  See  United States v. Everett, 825 F.2d 658, 660 (2d Cir. 1987);United States v. Wimberly, 60 F.3d 281, 285 (7th Cir. 1995);United States v. Pitts, 6 F.3d 1366, 1370-71 (9th Cir. 1993);United States v. Blakeney, 942 F.2d 1001, 1018-19 (6th Cir. 1991);  United States v. Jiminez, 224 F.3d 1243, 1250 (11th  Cir. 2000);  United States v. McLean, 138 F.3d 1398, 1405  (11th Cir. 1998).7  Bowie's stipulation argument fails to recognize the legitimacy of corroboration as a non-propensity purpose.  To merit consideration, an offer to stipulate must, at a  minimum, address all legitimate uses of a piece of evidence. See, e.g., United States v. Johnson, 40 F.3d 436, 441 n.3 (D.C.  Cir. 1994).


28
As in Crowder II, the April evidence had "multiple utility."141 F.3d at 1208.  It not only tended to establish Bowie's  intent and knowledge, but also corroborated Bowie's confession to the Secret Service.  A "piece of evidence," the Court  wrote in Old Chief, "may address any number of separate  elements, striking hard just because it shows so much at  once."  Old Chief, 519 U.S. at 187.


29
Bowie's arguments on the prejudice side of the Rule 403  balance warrant only a few words.  Contrary to his claim that  the prior crimes evidence threatened to mislead the jury  because Bowie had not been convicted, the chain of inferences  connecting Bowie to the money on April 17 was easily within  the jury's reach.  See supra pp. 930-31;  see also Weinstein's  Federal Evidence § 404.21[2][b] (1997) ("extrinsic evidence  need not establish that other criminal activity resulted in a  conviction").  As for Bowie's argument that the prior crimes  evidence created a substantial risk of convicting him based on  character evidence, the district court did not abuse its discretion in finding that the risk of unfair prejudice did not  substantially outweigh its probative value.  See Fed. R. Evid.  403.


30
In sum, neither Rule 404(b) nor Rule 403 barred admission  of the April 17 evidence to prove Bowie's intent and knowledge and to corroborate his confession to the Secret Service.


31
Affirmed.



Notes:


1
 "Inextricably intertwined," "intricately related," "intimately related," and other variations on this theme are used by different  courts to express the same concept, namely the interconnectedness  between a given crime or act and the charged crime.  We will use  "inextricably intertwined" in this opinion because the district court  relied on it and it is recited more often in the case law.


2
 See United States v. Krezdorn, 639 F.2d 1327, 1332 (5th Cir.  1981) (stating that the inextricably intertwined doctrine is sometimes labeled res gestae, "an appellation that tends merely to  obscure the analysis underlying the admissibility of the evidence.").


3
 As noted earlier, the "intrinsic" label is unnecessary, as such  evidence by nature does not "prove the character of a person in  order to show action in conformity therewith."  It is thus admissible  whether viewed as "intrinsic" or as containing no propensity inference.


4
 Title 18, U.S.C. § 472 states:  "Whoever, with intent to defraud,  passes, utters, publishes, or sells, or attempts to pass, utter, publish, or sell, or with like intent brings into the United States or  keeps in possession or conceals any falsely made, forged, counterfeited, or altered obligation or other security of the United States,  shall be fined under this title or imprisoned not more than fifteen  years, or both."


5
 Bowie suggested at one point that a "must-charge" jury instruction like that discussed in United States v. Crowder, 87 F.3d 1405  (D.C. Cir. 1996) (en banc), vacated, 519 U.S. 1087 (1997), would do. He did not offer his own jury instruction or one from a case that  has not been overruled.


6
 Bowie has not argued against the admission of his confession.


7
 Some courts have imposed additional requirements for bad acts  evidence introduced for the purpose of corroboration, requiring that  the corroboration be direct and the corroborated matter be significant.  See, e.g., United States v. Everett, 825 F.2d 658, 660 (2d Cir.  1987);  United States v. Pitts, 6 F.3d 1366, 1370-71 (9th Cir. 1993).We see no reason to create such special rules.  The underlying  concerns are properly addressed through Rule 403.